Citation Nr: 1436813	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to recognition of the Appellant as the Veteran's surviving spouse for the purpose of establishing eligibility for Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to an earlier effective date for DIC benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  The Veteran had an additional period of service from August 1970 to May 1973, but it was determined that the character of service for this period was a bar to receipt of benefits from the Department of Veterans Affairs (VA).  The Veteran died in September 2000.  The Appellant seeks recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for DIC benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision issued by the VA Regional Office (RO) in Waco, Texas that granted entitlement to DIC benefits effective December 1, 2007, and a March 2010 administrative decision issued by the VA RO that found that the Appellant was not the surviving spouse of the Veteran.

The Appellant testified before the undersigned Acting Veterans Law Judge at a December 2012 hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  There was not continuous cohabitation between the Appellant and the Veteran from the date of their marriage until his death, and there was no separation due to the misconduct of, or which was procured by, the Veteran.

2.  The claim of entitlement to an earlier effective date for DIC benefits is moot because the Appellant is not an eligible surviving spouse for the purpose of receiving DIC benefits. 


CONCLUSIONS OF LAW

1.  The criteria for recognition of the Appellant as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1310, 1541, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.102, 3.205 (2013).

2.  There are no remaining questions of fact or law to be decided with respect to the issue of entitlement to an earlier effective date for DIC benefits.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify an appellant of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In the instant case, however, DIC benefits were awarded to the Appellant as of December 1, 2007; the issue is whether the Appellant was an eligible recipient of such benefits.  In December 2009 and January 2010 letters issued prior to the March 2010 administrative decision on appeal, the RO informed the Appellant of the evidence and information needed to establish status as the Veteran's surviving spouse.  This letter clearly informed the Appellant that VA needed additional evidence showing that the Appellant is entitled to be recognized as the Veteran's spouse at the time of his death, and evidence regarding any separations.  As such, the Board finds that VA provided sufficient, timely VCAA notice to the Appellant under the circumstances of this appeal.

VA also has a duty to assist the Appellant in the development of the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  It is clear from the record that the RO fully assisted the Appellant by providing forms and opportunities to allow her to provide evidence relevant to her relationship with the Veteran.  There are no outstanding forms or evidence to be obtained by the RO without further identification and assistance by the Appellant.  See generally Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).  The Appellant has not identified any outstanding available evidence relevant to this appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Appellant has been notified and made aware of the evidence needed to substantiate the underlying claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this appeal.  Consequently, any possible error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). 
Analysis

The Appellant seeks recognition as the Veteran's surviving spouse in order to obtain DIC benefits. 

Only eligible applicants are entitled to VA benefits.  A surviving spouse may qualify for DIC if the marriage to the veteran occurred before or during his service or, if married to him after his separation from service, (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) for 1 year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. §3.54 (2013).

The term "surviving spouse" means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002).

Turning to the facts in this case, it is undisputed that the Appellant and the Veteran married in December 1987 and divorced in March 1991.  The Final Decree of Divorce indicated that there were no children of the marriage, and none were expected.  The Veteran and the Appellant were again married in December 1996.  The issue in this case is whether the Veteran and the Appellant continuously cohabitated from the date of their marriage until the date of the Veteran's death.  

The Veteran filed an individual tax return for the year 1997, and his tax return indicated that he lived in Groesbeck, Texas.  

The Veteran stated that he was separated in a June 1998 Domiciliary Nursing Admission Assessment.  The Veteran indicated that his "significant other" was L.H.  [The Board notes that this woman is referred to as either "L.H." or "L.J." throughout the evidence of record; for clarity, the Board will refer to her exclusively as "L.H."]  In a June 1998 treatment record, the Veteran indicated that he was living with a girlfriend.  A Certificate of Birth indicates that S.E., who shares the Veteran's surname, was born in September 1998 to L.H.  No father was listed on the birth certificate.  In a 1998 Application for Assistance from the L.P. Employees' Fund, L.H. indicated that she was married and living with the Veteran, who was the father to the children in their household.  L.H. stated that the Veteran was totally disabled, and she was taking care of him.  The Veteran filed an individual tax return for the year 1998, and his tax return indicated that he lived in Groesbeck, Texas.  

A November 1999 Notice of Rent Adjustment from a municipal housing authority was addressed to the Veteran and L.H.  The document indicated that the Veteran and L.H. had entered into a lease in June 1996 for housing in "Gro" Texas.  The Veteran filed an individual tax return for the year 1999, and his tax return indicated that he lived in Groesbeck, Texas.  

A Texas Liability Insurance Card with a January 2000 effective date listed the insured as the Veteran and L.H., and it indicated that they lived in Groesbeck, Texas.  In an April 2000 Application for Amended Birth Certificate Based on Paternity, the Veteran and L.H., who indicated that they resided at the same address in Groesbeck, Texas, both attested to be the parents of S.E.  In an April 2000 Acknowledgement of Paternity, the Veteran set himself forth as the biological father of S.E.  In an April 2000 claim for benefits, the Veteran stated that he was widowed.  The Veteran indicated that on December [redacted], 1996, he was married to the Appellant.  The Veteran stated "unk" for the date and place of termination of his marriage.  The Veteran did not indicate that he currently had a spouse.  In June 2000, following a medical procedure, the Veteran was released to L.H. as his responsible driver.  In May 2000, a pro se clinic coordinator for a legal services organization indicated that the Veteran recently applied for legal services pertaining to a divorce.  

The Veteran died in September 2000 as a result of non-small cell carcinoma of the lung, and his death certificate indicates that he was married to the Appellant.  R.H., the Veteran's sister, was the informant regarding the Veteran's death.  Later in September 2000, R.H. applied for burial benefits.

In April 2007, L.H. submitted a claim for DIC benefits on behalf of S.E., whom she indicated was the Veteran's biological son.

In November 2007, the Appellant submitted a claim for DIC benefits as the Veteran's surviving spouse.  The Appellant indicated that she married the Veteran in December 1996, and their marriage ended in September 2000 as a result of the Veteran's death.  The Appellant indicated that she had not remarried since the Veteran's death.  The Appellant did not indicate whether a child had ever been born to her and the Veteran.  The Appellant indicated that she was not expecting the birth of a child of the Veteran.  The Appellant indicated that she lived continuously with the Veteran from the date of marriage to the date of the Veteran's death.  The Appellant was granted DIC with an effective date of December 1, 2007.  

In August 2009, L.H. stated that the Veteran lived with her and her son from May 1996 until his death.  L.H. stated that the Appellant and the Veteran did not live together at the time of his death.  

In December 2009, L.H. submitted a Statement of Marital Relationship indicating that she began living with the Veteran as husband and wife in March or April of 1997.  L.H. indicated that she used the Veteran's last name "sometimes" after she began living with him.  L.H. indicated that she and the Veteran agreed that they would be married at the time they began living together.  L.H. stated that she lived together with the Veteran continuously from 1997 until the time of the Veteran's death.  L.H. indicated that the Veteran previously lived with the Appellant as husband and wife, and that their marriage ended before 1997 when the Veteran left the Appellant.  L.H. stated that the Veteran left the Appellant to help his sister after her husband died in December 1996.  After a few months, L.H. stated that the Veteran moved in with her.  L.H. indicated that the Veteran planned to leave the Appellant before December 1996 because the Appellant was embarrassed of him.  L.H. indicated that the Appellant had nothing to do with the Veteran's life or death.

In December 2009, L.L.H., the sister of L.H., indicated that she had known the Veteran since 1993.  She indicated that she met the Veteran "each day with [her] sister."  L.L.H. indicated that the Veteran was living with her sister.  L.L.H. indicated that the Veteran and L.H. were generally known as husband and wife, and neither the Veteran nor L.H. ever denied the marriage.  L.L.H. indicated that she considered the Veteran and L.H. to be husband and wife because they lived together and had children together.  L.L.H. indicated that L.H. and the Veteran maintained a home together as husband and wife beginning in 1997.  L.L.H. stated that L.H. and the Veteran lived together continuously.  L.H. and the Veteran began dating in 1993, and they moved in together in 1997.  L.L.H. indicated that she visited L.H. and the Veteran in their home every day.  L.L.H. indicated that she did not know whether the Veteran had ever entered into any other marriages.  

In December 2009, C.B. and B.B., who indicated that they were pastors to the Veteran, indicated that L.H. and the Veteran were generally known as husband and wife, and they considered them to be husband and wife.  C.B. and B.B. indicated that the Veteran tried to get a divorce, but he died before he had money to do so.  C.B. and B.B. indicated that they had heard the Veteran and L.H. refer to each other as husband and wife, and they maintained a home together beginning in 1997.  C.B. and B.B. indicated that they had counseled L.H. to leave the relationship with the Veteran until his divorce; but she stayed with him after he got cancer and took care of him until the Veteran died.

In January 2010, the Appellant indicated that she was married to the Veteran from December 1987 to March 1991, and that she remarried the Veteran in December 1996.  The Appellant indicated that she lived with the Veteran "until he started leaving for months at a time."  The Appellant indicated that at the time of the Veteran's death, she and the Veteran were still husband and wife "to [her] knowledge."

In March 2010, C.R.B., who indicated that he was the Veteran's pastor, indicated that the Veteran and the Appellant were generally known as husband and wife, and neither denied the marriage.  C.R.B. indicated that he considered the Veteran and the Appellant to be husband and wife because he married them.  C.R.B. indicated that he heard the Veteran and the Appellant refer to each other as husband and wife, and they maintained a home together from December 1987 through "N/A," and from December 1996 through "N/A."  C.R.B. stated that the Veteran and the Appellant lived together continuously.  C.R.B. indicated that neither the Veteran nor the Appellant had ever entered into any other marriages.  

In a March 2010 Statement of Marital Relationship, the Appellant indicated that she and the Veteran began living as husband and wife in December 1987 and "1968," which the Board assumes is a typographical error.  When asked to list all periods of separation, the Appellant indicated that whenever they were apart as a result of his commuting to work, they remained together as husband and wife.  The Appellant declined to list all periods of time and places where she lived as a married couple with the Veteran.

In March 2010, A.H., the Veteran's sister, indicated that she regarded the Appellant and the Veteran as husband and wife.  A.H. did not list periods of time or places where the Veteran and the Appellant lived together.  A.H. checked both "yes" and "no" to the question of whether the Veteran and the Appellant lived together continuously, stating that the Veteran helped her when her husband died.  A.H. indicated that the Veteran did not introduce any other person to her as his wife.  In March 2010, B.H., H.S., and L.B. all indicated that they regarded the Appellant and the Veteran as husband and wife.

In April 2010, S.C., who indicated that she had no relationship to the Veteran or the Appellant, stated that the Veteran and the Appellant often referred to each other as husband and wife.  In April 2010, the Appellant indicated that she was separated from the Veteran only as a result of his employment and later as a result of his medical issues.  

In February 2012, the Appellant indicated that the Veteran married after their first divorce in 1991.  The Appellant stated that L.H. had "never been in the picture for 10 years."  

In November 2012, L.M., who indicated that he was the Veteran's pastor, stated that after the death of the Veteran's brother in law, the Veteran moved with his sister to help her.  L.M. indicated that often the Appellant stayed with them.  In an undated letter, H.H. indicated that the Veteran and the Appellant shared a devoted marriage.  K.H., the Appellant's brother, indicated that to his knowledge, the Appellant and the Veteran were husband and wife.  

In a December 2012 hearing before the undersigned, the Appellant indicated that she had no reason to believe that the Veteran was unfaithful to her during the period of marriage from 1996 to 2000.  The Appellant stated that she lived with the Veteran at all times except during the Veteran's periods of absence for hospitalization or taking care of his family.  The Appellant indicated that she lived in Arlington at the time of the Veteran's death and in Midland before that time.  The Appellant's daughter indicated that she was unaware of any reason for the Veteran being absent besides taking care of his family and illnesses for which he was hospitalized.  During the period from 1996 until 2000, the Appellant indicated that she visited the Veteran two or three times.  The Appellant indicated that the Veteran was gone for "maybe six weeks" at the longest.  The Appellant otherwise indicated that she had continuous contact with the Veteran by telephone or visiting him.  

In December 2013, the Appellant stated that she and the Veteran shared a happy marriage.  She indicated that she trusted the Veteran to work out of town, and she and the Veteran travelled back and forth to be with each other.  The Appellant indicated that the Veteran never informed her that he was not coming home or separating from her.  The Appellant stated that she never told the Veteran that he could not come home, so to the extent there was a separation in the marriage, the Appellant was without fault.  The Appellant indicated that there was "continuous cohabitation from [her] point of understanding."

After a review of all of the evidence in this case, the Board finds that the weight of the evidence demonstrates that, regardless of the status of the Appellant's marriage to the Veteran at the time of his death, there had not been continuous cohabitation between them from the date of marriage to the date of the Veteran's death, and the requirements for qualification of the Appellant as the surviving spouse of the Veteran are not met.

The record contains no evidence that the Appellant and the Veteran cohabitated at all following their 1996 remarriage.  The Appellant stated that she lived in Midland, Texas and Arlington, Texas between 1996 and 2000.  The Veteran, from the time of his 1997 tax return until his September 2000 death certificate, maintained an address in Groesbeck, Texas.  There has been no credible explanation offered as to how consistently maintaining residences in separate cities is consistent with a finding of continuous cohabitation. 

Additionally, following the Veteran's marriage in 1996 to the Appellant, the Veteran never identified himself as married to the Appellant.  Instead, the Veteran filed individual tax returns for the years 1997 through 1999.  During this time, the evidence indicates that the Veteran referred to L.H. variously as his significant other, his girlfriend, the mother of his child, his co-lessee, a named party on his automobile insurance, and his responsible driver following a medical procedure.  The Veteran identified himself only as a "widower" in his April 2000 claim for VA disability benefits.  With this evidence in mind, the May 2000 letter suggesting that the Veteran sought a divorce from the Appellant is consistent with the absence of references to the Appellant throughout the record as the Veteran's spouse. 

Furthermore, the evidence of record contains no evidence between 1996 and 2000 that the Appellant identified herself as married to the Veteran.  Indeed, over seven years elapsed between the date of the Veteran's death and the Appellant's claim for DIC benefits as the Veteran's surviving spouse.

In addition to finding that neither the Veteran nor the Appellant identified themselves as married to each other between 1996 and 2000, the Board finds that the arguments of the Appellant that she indeed continuously cohabitated with the Veteran lack credibility.  The Appellant has offered inconsistent descriptions of the duration of her cohabitation with the Veteran.  In November 2007, the Appellant indicated that she lived continuously with the Veteran from the date of marriage to the date of the Veteran's death.  After VA notified the Appellant that evidence suggested that she had not in fact cohabitated with the Veteran prior to his death, the Appellant stated that she lived with the Veteran "until he started leaving for months at a time."  In March 2010, the Appellant declined to list all periods of time and places where she lived as a married couple with the Veteran.  In December 2012, the Appellant stated that she lived with the Veteran at all times except during the Veteran's periods of absence for hospitalization or taking care of his family.  The Appellant stated that she visited the Veteran "two or three times" when the Veteran was in Mexia, and the Veteran was gone for "maybe six weeks" at the longest.  In sum, the Appellant has stated that she and the Veteran cohabitated continuously, that the Veteran was gone for "months at a time," and that the Veteran was gone for "maybe six weeks" at longest.  The Board finds these statements to be inconsistent with each other and to detract from the Appellant's credibility

The Appellant has offered similarly inconsistent reasons for her separations from the Veteran.  In November 2007, as noted above, the Appellant noted no separations from the Veteran.  In January 2010, the Appellant stated broadly that the Veteran left "for months at a time."  In March 2010, the Appellant stated that they were separated as a result of the Veteran's employment.  In December 2012, the Appellant stated that the Veteran was absent only for hospitalizations or taking care of his family.  In addition to being inconsistent over time, none of these reasons address why, as noted above, the Veteran consistently maintained a mailing address in a city other than where the Appellant resided.  The Appellant similarly fails to address why the Veteran would maintain a separate address "for hospitalizations."

The Board notes that there is no assertion in this case that there was a separation due to the misconduct of, or procured by, the Veteran without the fault of the Appellant.  Indeed, the Appellant contends that there was no separation.

In sum, regardless of whether the Appellant was the legal spouse of the Veteran at the time of the Veteran's death, the Board finds that she had not lived with the Veteran continuously from the date of marriage to the date of the Veteran's death. Accordingly, she does not qualify as a surviving spouse for purposes of VA DIC benefits.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Earlier Effective Date for DIC Benefits

The Appellant also seeks an earlier effective date for DIC benefits.  The Board has determined, however, that the Appellant is not recognizable as the Veteran's surviving spouse.  Therefore the Appellant does not have standing to receive DIC benefits, and any issue relating to the proper effective date for the award of such benefits becomes moot.  Accordingly, the claim for an earlier effective date for the award of DIC benefits must be dismissed.  38 U.S.C.A. § 7104 (West 2002).






ORDER

Recognition of the Appellant as the Veteran's surviving spouse for the purpose of establishing eligibility for DIC benefits is denied.

The claim of entitlement to an earlier effective date for DIC benefits, having been rendered moot, is dismissed.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


